DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-13 of prior U.S. Patent No. 10,817,395. This is a statutory double patenting rejection.
Regarding claim 1 of the present application, the limitations pertains to “A processor, comprising: a central processing unit (CPU) comprising a first register and a second register; and monitoring circuitry coupled to the CPU, the monitoring circuitry configured to: detect execution of a diagnostic program by the CPU” are fully disclosed in the claim 1 of the stated Patent at col. 8, lines 29-34, the limitations pertains to “retrieve a first processor value 
Similarly, all the limitations in the dependent claims 2-8 of the present application are fully disclosed in claims 2-8 of the stated Patent.
Regarding claim 9 of the present application, the limitations pertains to “A method for monitoring processor operation, comprising: detecting, by monitoring circuitry, execution of the diagnostic program by a central processing unit (CPU), retrieving a first processor value from a first register of the CPU” are fully disclosed in the claim 9 of the stated Patent at col. 9, lines 12-17, the limitations pertains to “retrieving a second processor value from a second register of the CPU, combining the first processor value and the second processor value, and computing a cyclic redundancy check (CRC) value based on the combined first and second processor value” are fully disclosed in the claim 9 of the stated Patent at col. 9, lines 18-23.
Similarly, all the limitations in the dependent claims 10-13 of the present application are fully disclosed in claims 10-13 of the stated Patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2014/0184616 to Gupta et al., relates to a system, process, and computer program product for identifying a faulty processing unit by generating data is executed and the data is compared with verification data to produce a test result.
U.S. Patent # 8,572,449 to Ardhanari et al., relates to validating the operations of cache memories associated with a processor of the integrated circuit. A testing unit can determine whether information generated by the processor matches corresponding expected information associated with the instruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114